Exhibit 21 AMERICAN SAFETY INSURANCE HOLDINGS, LTD. SUBSIDIARIES OF THE COMPANY American Safety Insurance Holdings, Ltd. – Bermuda American Safety Assurance, Ltd. – Bermuda American Safety Reinsurance Ltd. – Bermuda Ordinance Holdings, Limited – Bermuda American Safety Holdings Corp. – Georgia American Safety Casualty Insurance Company – Oklahoma American Safety Indemnity Company – Oklahoma Harbour Consulting, Ltd. - Bermuda American Safety Insurance Services, Inc. – Georgia American Safety Claims Services, Inc. – Georgia American Safety Administrative Services, Inc. – Georgia Sureco Bond Services, Inc – Georgia American Safety Financial Corp. – Georgia American Safety Purchasing Group, Inc. – Georgia LTC Risk Management, LLC LTC Insurance Services, LLC American Safety Capital Trust- Georgia American Safety Capital Trust II- Georgia American Safety Capital Trust III- Georgia American Safety Risk Retention Group, Inc. (non-subsidiary risk retention group affiliate) – Vermont American Safety Assurance (VT), Inc. – Vermont Victore Enterprises, Inc. - Oklahoma Agency Bonding Company - Oklahoma Victore Insurance Company - Oklahoma
